Citation Nr: 0712474	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to apportionment of the veteran's VA compensation 
benefits.  


REPRESENTATION

Appellant not represented

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.  The appellant is the veteran's former 
spouse.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 Special Apportionment Decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the appellant an apportionment of the veteran's compensation 
award.  

In her July 2005 Form 9 (substantive appeal) the appellant 
requested a Board hearing in Washington, D.C.  An April 2006 
letter from the Board informed the appellant that her hearing 
was scheduled for June 16, 2006.  The appellant failed to 
report for the scheduled hearing.  

In a July 2006 fax transmittal from a Congressman's office, 
it was related that the appellant had notified the Board's 
hearing unit of her request for a videoconference hearing at 
the RO.  It was reported that she had a fax transmittal which 
showed she sent this request to the Board in May 2006, well 
before her scheduled hearing date.  Attached to the fax 
transmittal was a copy of a letter from the appellant to the 
Board requesting a local videoconference hearing with a 
Veterans Law Judge (VLJ) in Washington, D.C.  

In September 2006 the undersigned granted the appellant's 
motion to reschedule her hearing.  38 C.F.R. §§ 20.702(c), 
20.704(c) (2006).  In September 2006 the Board remanded the 
case so the appellant could be afforded the requested 
videoconference hearing.  

An October 2006 letter to the veteran informed him that a 
videoconference hearing was scheduled in December 2006.  He 
was incorrectly provided with a form on which to indicate 
whether he accepted the hearing.  He responded later that 
month by checking a box on the form that indicated he 
declined the video hearing and preferred to wait for a future 
visit by a member of the Board of Veterans' Appeals.  

A November 2006 deferred rating decision notes that, although 
the veteran had been scheduled for a videoconference hearing, 
the appellant in the case is the veteran's former spouse.  
The deferred rating decision instructed that the appellant 
should be scheduled for a videoconference hearing, and that 
the veteran should be notified of the hearing and his right 
to attend in accordance with procedures for contested claims.  
See 38 C.F.R. § 20.713.  

A January 2007 letter informed the appellant that a hearing 
was scheduled in March 2007.  Although she had requested a 
videoconference hearing, this letter mistakenly informed her 
that she had been scheduled for a hearing before a Veterans 
Law Judge sitting at the RO (Travel Board hearing).  A 
February 2007 letter informed the veteran of the appellant's 
hearing.  38 C.F.R. § 20.713.  The veteran was also furnished 
with a copy of the statement of the case (SOC) as required by 
38 C.F.R. § 19.101.  

In a February 2007 response, the appellant expressed her 
desire to withdraw her request for a personal hearing before 
a member of the Board of Veterans' Appeals, and requested 
that her appeal be considered on the record.  

Thus, although the September 2006 remand instructed that the 
appellant be scheduled for a videoconference hearing, and she 
was instead scheduled for a Travel Board hearing, remand 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998) is not 
required, as she has subsequently withdrawn her hearing 
request.  38 C.F.R. § 20.702(e).  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

The Board has considered that the veteran's October 2006 
response discussed above could be construed as expressing a 
desire for a Travel Board hearing, however, 38 C.F.R. 
§ 20.700 provides that a hearing on appeal will be granted if 
an appellant, or an appellant's representative, acting on his 
or her behalf, expresses a desire to appear in person.  In 
this case, the appellant is not the veteran, but his former 
spouse.  Therefore, the Board finds no outstanding hearing 
requests of record.  

Several pieces of evidence have been associated with the 
claims file since the June 2005 SOC.  This evidence was not 
submitted with a waiver of review by the agency of original 
jurisdiction (AOJ).  However, this evidence pertains to 
alimony and garnishment of income from the veteran subsequent 
to March 2005.  As will be discussed below, the appellant's 
claim of entitlement to apportionment is barred for the 
period from March 2, 2005.  Thus, the evidence submitted 
since the June 2005 SOC is not pertinent to the claim on 
appeal, and a waiver for AOJ consideration is not necessary.  
38 C.F.R. § 20.1304.   


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1984.  They separated in October 2003 and their marriage was 
terminated by Court Judgment dated March 2, 2005.  

2.  From November 2001 until termination of their marriage, 
the veteran received VA benefits that included additional 
compensation for the appellant.  

3.  Prior to dissolution of the marriage in March 2005, the 
appellant and the veteran lived apart, and he did not make 
reasonable contributions to her support.  

4.  The veteran failed to reasonably discharge his 
responsibility for the appellant's support prior to the 
dissolution of their marriage on March 2, 2005.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits in the amount paid the veteran as 
dependency allowance for the appellant are met prior to March 
2, 2005.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA does not apply to decisions regarding how benefits 
are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  
An apportionment decision involves deciding how existing 
benefits are to be paid.  Under the reasoning in Sims, the 
VCAA is not applicable to this claim.  

In any event, August 2004 letters to the appellant and the 
veteran described the information and evidence to be 
submitted with respect to the apportionment claim.  These 
letters also described when and where evidence should be 
submitted, and provided contact information in case either 
the appellant or the veteran had questions or needed 
assistance.  




II.  Analysis

A veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a) (2006).  

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  

More specifically, all or any part of the compensation 
payable on account of any veteran may be apportioned if the 
veteran is not residing with his spouse and the veteran is 
not reasonably discharging his responsibility for the 
spouse's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 
38 C.F.R. § 3.450(a)(1)(ii).  

It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).  

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
spouse on the basis of the facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income, and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents, and the apportionment claimants.  
38 C.F.R. § 3.451.

Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.  

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).  

A "spouse" is a person of the opposite sex who is a wife or 
husband.  38 U.S.C.A. § 101 (31).  A "wife" is a person 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 C.F.R. 
§ 3.1(j) a marriage must be valid under either the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the 
rights to benefits accrued.  See also 38 C.F.R. § 3.205.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  These procedures, 
in part, require that when a substantive appeal is filed, the 
content of the substantive appeal will be furnished to the 
other party to the extent that it contains information that 
could directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  
38 C.F.R. § 19.102.  

The veteran has not been furnished a copy of the substantive 
appeal, however, the only content in the substantive appeal 
which could directly affect payment or potential payment is 
the appellant's statement that, despite the veteran's claim 
that his wages were being garnished to provide support, she 
only received one check, in September 2004, prior to the 
March 2005 divorce.  This contention was included and 
discussed in the June 2005 SOC, which the veteran was 
furnished pursuant to 38 C.F.R. § 19.101.  Thus, the Board 
finds compliance with contested claims procedures.  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

The record contains a marriage certificate which shows that 
the appellant and the veteran were married in August 1984.  A 
judgment from the District Court for the Twelfth Judicial 
District, Cumberland County, North Carolina granted an 
absolute divorce and dissolved the marriage on March 2, 2005. 

The appellant's claim is barred by law after March 2, 2005 
because her marriage to the veteran had been dissolved.  
Apportionment of a veteran's VA compensation benefits is 
payable only to certain dependents, such as a spouse.  
Therefore, once the appellant's marriage to the veteran was 
dissolved, she was no longer entitled to an apportionment of 
his benefits because she was no longer his spouse.  Marrero 
v. Gober, 14 Vet. App. 80, 82 (2000).

However, since the appellant filed her claim in July 2004, 
the Board must consider whether an apportionment should be 
made prior to the date of the dissolution of her marriage to 
the veteran.  

The initial issue for consideration is whether the veteran 
was reasonably discharging his responsibility for the 
appellant's support prior to dissolution of their marriage.  
38 C.F.R. § 3.450.  The Board finds that he was not.  As 
such, there is no need to consider a special apportionment.  

An October 2001 rating decision granted service connection 
for multiple disabilities, with a combined evaluation of 90 
percent.  The November 2001 award letter indicates that the 
veteran was receiving additional benefits for his spouse, the 
appellant.  A January 2003 rating decision, in pertinent 
part, granted individual unemployability.  The veteran has 
been in receipt of a total disability rating based on 
individual unemployability since February 2002.  The January 
2003 award letter also reflects that additional benefits were 
being paid for the appellant.  

The record reflects that the appellant and the veteran 
separated in October 2003.  Specifically, the divorce 
judgment noted that the appellant and the veteran separated 
on October 30, 2003, and had lived apart from each other for 
more than one year.  A June 2004 Order to Withhold Income for 
Alimony from the Cumberland County Clerk of Court instructed 
that, pursuant to an April 2004 support order, $700 of 
spousal support was to be deducted from the veteran's 
military retirement income monthly, to be paid to the 
appellant.  The Order instructed that payments be made to the 
Clerk.  

The veteran's September 2004 Retiree Account Statement from 
the Defense Finance Accounting Service reflects a $300 
garnishment deduction.  Based on this support paid to the 
appellant, the November 2004 decision denied apportionment 
based on evidence that the veteran was making reasonable 
contributions to the appellant's support.  

However, a January 2005 letter from the Deputy Clerk of the 
Superior Court reflects that her office had not received any 
payments for alimony since September 2004, and that this was 
the only payment ever received.  Pursuant to a March 2005 
Motion filed by the appellant's attorney, in March 2005 the 
District Court granted an Order to Show Cause in regard to 
the veteran's failure to pay the ordered postseparation 
support, with the exception of the single payment of $300.  

Based on the foregoing, the Board finds that the evidence 
supports the granting of a general apportionment of the 
veteran's compensation benefits from the date of separation 
to March 2005, as it has been demonstrated that the veteran 
was not reasonably discharging his responsibility to support 
his spouse during that period.  

The evidence shows that the appellant and the veteran 
separated in October 2003.  From then until their divorce was 
final in March 2005, it does not appear that the veteran was 
providing financial support for the appellant.  In this 
regard, in his September 2004 statement of income and 
expenses, the only expense regarding his spouse listed by the 
veteran was the $300 monthly garnishment.  The January 2005 
letter from the Deputy Clerk has established that this was a 
one-time rather than a monthly occurrence.  Although a May 
2005 Retiree Account Statement includes a garnishment 
deduction of $317.68 from the veteran's retirement pay, this 
is after the date of dissolution of the marriage, and thus 
does not demonstrate that the veteran was discharging his 
responsibility to support his spouse prior to March 2, 2005.  

The evidence shows that, prior to March 2, 2005, the veteran 
was receiving additional benefits for the appellant, claiming 
her as a dependent, but was not providing direct financial 
support to her during that time, and thus satisfies the 
requirements for a general apportionment of the veteran's VA 
compensation benefits.  

In light of these facts, the Board finds that an 
apportionment of the veteran's VA compensation benefits in 
the amount paid the veteran as dependency allowance for the 
appellant should be awarded, but only prior to March 2, 2005.  
38 C.F.R. § 3.450(a)(1)(ii).  

The appellant and the veteran have both submitted financial 
information in support of their respective claims, and the 
veteran has asserted that an apportionment will cause him 
undue financial hardship.  However, as previously indicated, 
if a claim is being decided under the general apportionment 
provisions of 38 C.F.R. § 3.450, it is not incumbent on the 
appellant to establish financial need.  Moreover, if a claim 
is not being decided under the special provisions of 
38 C.F.R. § 3.451, a weighing of hardship is not required.  
Hall v. Brown, 5 Vet. App. 294 (1993)

In any event, since the amount of the apportionment the Board 
has granted the appellant is equal to the amount the veteran 
received because he claimed the appellant as his dependent, 
an apportionment in that amount cannot cause hardship to the 
veteran.  See Hall v. Brown, 5 Vet. App. at 305.  


ORDER

Entitlement to apportionment of the veteran's VA compensation 
benefits in the amount paid the veteran as dependency 
allowance for the period of the claim prior to March 2, 2005.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


